DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2012/0145104 to David et al. (David) in view of German patent document DE 102007049072 to Schaefer et al. (Schaefer)(see attached English language machine translation).
Regarding claim 1:
David discloses:
figure 9), which changes a relative rotational phase of a first rotating body (22) and a second rotating body (40) that rotate around a predetermined axis line (center line of 22 or 40), comprising: 
a rotating member (138 and 140) to which a rotational driving force (applied via 16) is applied as being connected with an external drive shaft (shaft connected to 48); and 
a relative rotation mechanism, comprising: a first internal gear (30) which is provided in the second rotating body (40) and fixed (fixed to the first rotating body/camshaft 22 via 20 and 54) to the first rotating body (22) so as to integrally rotate with the first rotating body (22), and an external gear (32) which is provided in and meshed with the first internal gear (30, see figure 9) so as to rotate integrally or in-phase with the second rotating body (40, meshed with 28 and has the same number of teeth, ¶0028), wherein the relative rotation mechanism generates a relative rotation between the first rotating body (22) and the second rotating body (40) by that the rotating member (138 and 140) is rotated by the rotational driving force of the external drive shaft (shaft connected to 48), 
the rotating member (138 and 140) comprising: an action part (140) and acts on the relative rotation mechanism (30 and 32); and a connection part (138) to which the external drive shaft is connected (connected via 48), wherein the connection part functions to cut a transmission (via 152 and 154 which forms part of a clutch to separate the external drive shaft from the rotating member ¶0048-0049) of a rotational force between the external drive shaft and the rotating member (138 and 140) when an excessive load has occurred.  

the rotating member comprising: an action part which is made of metal; and a connection part which is made of resin.  
Schaefer teaches:
	A coupling for a camshaft phaser (¶0003) that includes a relative rotation mechanism/wave gear (¶0027). The wave gear is driven by a coupling that includes an action part (11) and a connection part (12). Further, the connection part can be made from resin/plastic (¶0013-0016). The connection part is made from plastic to reduce production costs, for good damping properties and a reduction in the inertia in the adjusting shaft (¶0014-0015).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify David to make the connecting part out of resin/plastic as taught by Schaefer to reduce production costs, for good damping properties and reduce the inertia in the adjusting shaft (¶0014-0015). This modification would make the connection part out of resin making it a fragile part. Further, in regards to the action part being made of metal, the examiner takes official notice that it is well known in the art to make the action component as well as other components in the rotating member from metals in order to withstand the stresses imparted on these components.
Regarding claim 2:
All limitations are taught by the 35 USC 103 claim 1 rejection by David and Schaefer:
The phase changing unit according to claim 1, wherein 
138 and 140), a metal member (see the examiners notice in the rejection of claim 1 above indicating the action part is metal) comprising the action part and a resin member (see modification of the connection part in David by Schaefer adding the resin material to the connection part) comprising the connection part and the fragile part are integrally bonded (the ball components 154 integrally bond these components since they hold the two components together and can allow for a severing of the connection between the two components which aligns with the applicants specification which indicates bonding the connection part to the action part can be performed by a third component (screw) that can be severed to break the bond between these two components (specification ¶0028)).  

Regarding claim 3:
All limitations are taught by the 35 USC 103 claim 1 rejection by David and Schaefer:
The phase changing unit according to claim 2, wherein the rotating member (138 and 140) is a molded article (the connection part of the rotating member has been modified to be made of resin/plastic (modification of Davind by Schaefer) which the examiner takes official notice that it is well known in the art to make plastic parts from molds).  

Regarding claim 4:
David discloses:
The phase changing unit according to claim 1, wherein 
32) is annular, and has a number of teeth different from that of the first internal gear (30), and is elastically deformable due to an action of the action part so as to partially mesh with the first internal gear (30) (these are all properties or structures of gearing in harmonic gear/wave generator mechanisms typically found in the art and as further disclosed in ¶0028 of David).  

Regarding claim 5:
David discloses:
The phase changing unit according to claim 4, wherein 
the action part (140) comprises a cam surface (exterior surface of 140 which drive bearing 36) which applies a cam action causing an elliptical deformation (¶0028) to the external gear (32).  

Regarding claim 6:
David discloses:
The phase changing unit according to claim 5, wherein 
the action part (140) is fitted in the external gear (32) via a bearing (36) which is elliptically deformable (¶0028).  

Regarding claim 7:
David discloses:
The phase changing unit according to claim 6, wherein 
see interior ring of 36 in figure 9) which is annular, and elastically deformable and in which the action part (140) is fitted (inherent since the bearing 36 performs the function of actuating 32 which is a wave gear); an outer ring (see outer ring of 36 in figure 9) which is annular, elastically deformable and fitted in an inner side of the external gear (32); and a plurality of rolling bodies (see balls within bearing 36 as shown in figure 9) interposed between the inner ring and the outer ring.  

Regarding claim 8:
David discloses:
The phase changing unit according to claim 4, comprising 
a second internal gear (28) which integrally rotates with the second rotating body (40) and with which the external gear (32) partially meshes.  

Regarding claim 9:
David discloses:
The phase changing unit according to claim 8, wherein 
a number of teeth (see teeth of gear 28 in figure 9) of the second internal gear (28) is the same as the number of the teeth of external gear (32)(inherent function of wave generator mechanisms as further disclosed in ¶0028).  

Regarding claim 10:
David discloses:

the second rotating body (40) comprises a housing rotor (40) which accommodates the relative rotation mechanism and the rotating member (138 and 140), and 
the second internal gear (28) is attached in a way of rotating integrally with the housing rotor (fastened together via bolts, ¶0030).  

Regarding claim 11:
David discloses:
The phase changing unit according to claim 10, wherein 
the housing rotor (40) is supported so as to be rotatable around the predetermined axis line via the first internal gear (30)(housing rotor 40 rotates relative to the first internal gear 30 around a center axis based on the motion of 32 as further disclosed in ¶0028).  

Regarding claim 12:
David discloses:
The phase changing unit according to claim 10, comprising: 
a spacer member (20) which is joined to the first rotating body (22), wherein 
the first internal gear (30) is fixed to the first rotating body (22) via the spacer member (20), and 
spacer 20 includes 108 and 110 to control the motion of the spacer 20 relative to housing rotor 40, ¶0038).  

Regarding claim 13:
David discloses:
The phase changing unit according to claim 10, wherein 
the housing rotor comprises: a first housing (66) which has a cylindrical shape (portion of 66 is cylindrical, see figure 9) and has a sprocket (16) on an outer periphery; and a second housing (40) which has a disk shape (back end 94), is bonded to the first housing (bonded via 86) and has an opening part (see hole within 94 that 138 extends through) that exposes the connection part (138) of the rotating member (138 and 140).  

Regarding claim 14:
David discloses:
A valve timing changing device for an engine, which comprises a phase changing unit changing (figure 9) a relative rotational phase of a cam shaft (22) and a housing rotor (40) interlocking with a crank shaft (¶0022), and which changes an opening/closing timing of a valve for intake or exhaust driven by the cam shaft to an advanced angle side or a retarded angle side (¶0002), wherein 
the phase changing unit is the phase changing unit (figure 9) according to claim 1, 
the first rotating body (22) included in the phase changing unit is the cam shaft (¶0022), and 
40) included in the phase changing unit is the housing rotor (¶0030).  

Regarding claim 15:
David discloses:
The valve timing changing device according to claim 14, comprising 
an electric motor (14, ¶0022) which applies the rotational driving force to the rotating member (138 and 140) included in the phase changing unit.  

Regarding claim 16:
David discloses:
The valve timing changing device according to claim 14, wherein 
the rotating member (138 and 140) included in the phase changing unit is set to perform an advanced angle operation when the rotational driving force is applied at a rotational speed faster than a rotational speed of the cam shaft in a direction the same as a rotational direction of the cam shaft (inherent function of wave generators such as the one described in ¶0028 and further indicated in ¶0049 which indicates that the electric motor rotates relative to the wave generator). 

Response to Arguments
Applicant’s arguments, see remarks, filed 1/3/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the David and Schaefer.

Regarding the drawing objections:
The applicant’s amendments to the claims and arguments are persuasive. For this reason, the drawing objections are withdrawn. 

Regarding the claim objections:
The applicant’s amendments to the claims and arguments are persuasive. For this reason, the claim objections are withdrawn. 

Regarding the 35 USC 112 (f) claim interpretations:
The applicant’s amendments to the claims have removed the need for the claim interpretations and for this reason they have been withdrawn.

Regarding the 35 USC 112(b) claim rejections:
The applicant’s amendments to the claims and arguments have addressed these rejections and for this reason they have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746